Case 1:20-cv-20391-BB Document 28 Entered on FLSD Docket 08/18/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               Case No. 20-cv-20391-BLOOM/Reid

 GAYNETT POWELL,

        Plaintiff,
 v.

 DOCTOR BERMUDEZ, of Dade
 Correctional Institution, et al.,

       Defendants.
 _____________________________________/

             ORDER ON APPLICATION TO APPEAL IN FORMA PAUPERIS

        THIS CAUSE is before the Court upon Plaintiff’s Application for Permission to Appeal

 In Forma Pauperis, ECF No. [27] (“Application”), filed on August 18, 2020. The Court previously

 granted Plaintiff’s application to proceed in forma pauperis in the instant action. See ECF No.

 [14]. Pursuant to Federal Rule of Appellate Procedure 24(a)(3), “[a] party who was permitted to

 proceed in forma pauperis in the district-court action . . . may proceed on appeal in forma pauperis

 without further authorization.” Fed. R. App. P. 24(a)(3).

        Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Application, ECF No.

 [27], is GRANTED.

        DONE AND ORDERED in Chambers at Miami, Florida, on August 18, 2020.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE
Case 1:20-cv-20391-BB Document 28 Entered on FLSD Docket 08/18/2020 Page 2 of 2
                                                Case No. 20-cv-20391-BLOOM/Reid



 Copies to:

 Gaynett Powell
 L07899
 Northwest Florida Reception Center
 Inmate Mail/Parcels
 4455 Sam Mitchell Drive
 Chipley, FL 32428




                                       2
